 



Mercator Partners Acquisition Corp.
One Fountain Square
11911 Freedom Drive, Suite 590
Reston, Virginia 20190
June 15, 2006
To: H. Brian Thompson
Dear Mr. Thompson:
          This Employment Agreement (“Agreement”) will serve to confirm the
terms of your employment with Mercator Partners Acquisition Corp. (“Mercator” or
“Company”) as Executive Chairman. In consideration of the mutual promises
contained in this Agreement, you and Mercator agree to the following terms of
employment.

1.   EMPLOYMENT:

          Mercator hereby offers you employment as Executive Chairman,
commencing on the date that Mercator acquires European Telecommunications &
Technology, Inc. and Global Internetworking, Inc. You hereby accept employment
with Mercator on the terms and conditions set forth in this Agreement. Your
duties as Executive Chairman will include but not be limited to the following:

  •   serving as Chairman of the Board of Directors;     •   obtaining direct
reports from, and providing guidance and direction to, all other executive and
senior officers of the Company;     •   assisting in the development of and
overseeing the Company’s execution of the Company’s strategic plan;     •  
coordinating and overseeing the integration of the Company’s business
units/subsidiaries;     •   accessing industry contacts in order to promote the
Company’s business;     •   overseeing the Company’s efforts in connection with
the acquisition of target companies; and     •   performing such other and
further duties that the Board of Directors reasonably assigns to you from time
to time.

 



--------------------------------------------------------------------------------



 



You agree to devote your best efforts and as much time as is required to execute
your responsibilities and duties under this Agreement. You may accept other
engagements with other companies while this Agreement is in effect, provided
that such engagements do not interfere with your duties and responsibilities
under this Agreement. Specifically, it is agreed that you can continue to serve
as a director for Sonus Networks, Inc., United Auto Group, Inc., Axcelis
Technologies, Inc. and Bell Canada International, Inc. and as chairman of Comsat
International, Inc. and iTown Communications, Inc. without breaching any
obligations under this Agreement.

2.   REMUNERATION:

          You will be paid at an annual salary of $150,000 per year. Salary
payments will be made on a semi-monthly basis. At the beginning of each calendar
year, Mercator, in its sole discretion, will determine whether to increase your
salary.

3.   EQUITY INCENTIVE:

          Upon the commencement of your employment hereunder, you will receive
50,000 restricted shares under Mercator’s stock plan which will vest, subject to
your continuing employment, on the anniversary dates of grant at 25% per year
for four years.

4.   EXPENSES:

          Upon your submission of appropriate documentation or receipts,
Mercator shall reimburse you for any ordinary and necessary business expenses
you incur in accordance with Mercator’s guidelines on business expenses.

5.   BENEFITS:

          Mercator shall provide you with the basic annual leave and benefits
that Mercator makes available to full time employees in general.

6.   TERMINATION:

          Your employment is at-will — that is, just as you may end your
relationship with Mercator at any time and for any reason or no reason at all,
Mercator may end its relationship with you at any time and for any reason or no
reason at all.

 



--------------------------------------------------------------------------------



 



7.   CONFIDENTIALITY AND NONCOMPETITION:

          At the time your employment begins under this Agreement, you shall
execute a Confidentiality and Noncompetition Agreement. Such Agreement will in
no way contravene your duties toward Mercator as an officer and fiduciary of the
organization. For example, although you may accept other engagements, such
engagements shall in no way interfere with Mercator’s business interests,
business opportunities and/or any other fiduciary obligations you have toward
Mercator and its subsidiaries as an officer or board member of the Company.

8.   ASSIGNMENT:

          This Agreement is not assignable by either party without the written
consent of the other; provided, however, that the provisions of this Agreement
shall inure to the benefit of and be binding upon any successor interest of
Mercator, whether by merger, consolidation, or transfer or all or substantially
all of its assets or otherwise.

9.   MISCELLANEOUS:

  a.   Waiver. The waiver by any party to this Agreement of a breach of any of
the provisions of this Agreement shall not constitute a waiver of any subsequent
breach.     b.   Severability. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions of
this Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted. This Agreement shall be
construed according to its fair meaning and not strictly for or against either
party.     c.   Governing Law. This Agreement shall be governed by the law of
the State of Virginia, without regard to its conflict of laws provisions. You
hereby irrevocably consent to, and waive any objection to the exercise of,
personal jurisdiction by the state court located in Virginia with respect to any
action or proceeding arising out of this Agreement.

 



--------------------------------------------------------------------------------



 



  d.   Complete Agreement. This letter supersedes any and all prior discussions
and understandings, whether written or oral, and represents the complete
Agreement between the parties. Please indicate your acceptance of the terms of
this Agreement by signing this letter in the space provided below and returning
it to me as soon as possible.

     
 
  Yours truly,
 
  MERCATOR PARTNERS
 
  ACQUISITION CORP.
 
   
 
   
 
   
 
  Rhodric C. Hackman
 
  President

ACCEPTED:

              Signature: /s/ H. Brian Thompson
 
            Name (printed): H. Brian Thompson     Date: June 15, 2006
 
     

 